Citation Nr: 1825375	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-15 519A	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable rating prior to January 10, 2012, and in excess of 10 percent thereafter, for chronic sinusitis.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel











INTRODUCTION

The Veteran served on active duty from March 1978 to June 1978 and from March 1982 to March 1985.  He received the Good Conduct Medal and Professional Development Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 

The Veteran's appeal was certified to the Board in October 2014.  In January 2018, the Veteran's representative brought a Motion to Withdraw Representation of the Veteran.  After an appeal has been certified to the Board, a representative may not withdraw representation in an appeal unless a motion is made in writing that sets forth good cause and complies with the requirements found in 38 C.F.R. § 20.608(b)(2) (2017).  A copy of the motion was sent via first class mail to the Veteran in February 2018 and all other requirements were met.  The Veteran did not file a response to the motion and he has not appointed a new representative.  The Board finds that good cause has been shown for the Motion to Withdraw Representation and the Motion is granted; the Veteran now proceeds pro se.  

In August 2017, the Veteran submitted a notice of disagreement (NOD) with respect to the July 2017 rating decision which denied a number of claims, including entitlement to a total disability rating based on individual unemployability.  VA's Veterans Appeals Control and Locator System, an automated database for tracking appeals, reflects that the Agency of Original Jurisdiction has acknowledged the NOD and is continuing to develop the claims denied in the July 2017 rating decision.  Accordingly, the Board will not act on these claims at this time.






FINDINGS OF FACT

1. For the period prior to January 10, 2012, the Veteran's chronic sinusitis was characterized by two non-incapacitating episodes of sinusitis in a 12-month period characterized by headaches and pain.

2. For the period starting January 10, 2012, the Veteran's chronic sinusitis was characterized by up to six non-incapacitating episodes of sinusitis in a 12-month period characterized by headaches and pain.


CONCLUSIONS OF LAW

1. For the period prior to January 10, 2012, the criteria for a compensable rating for chronic sinusitis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6510 (2017).

2. For the period starting January 10, 2012, the criteria for a rating in excess of 10 percent for chronic sinusitis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6510 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disability on appeal have already been assigned; accordingly, the Board will discuss the propriety of the ratings assigned at each stage.

The Veteran's chronic sinusitis has been rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6510.  Disabilities rated under this code are rated in accordance with the General Rating Formula for Sinusitis (DC's 6510 through 6514).  For purposes of this section, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

A noncompensable rating is assigned for sinusitis detected by x-ray only.

A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Analysis

The Veteran contends that he is entitled to an increased rating for his chronic sinusitis because the currently assigned ratings do not adequately reflect the severity of his disability.  For the period prior to January 10, 2012, the Veteran's disability was characterized by fewer than three non-incapacitating episodes of sinusitis characterized by pain and headaches.  The Veteran underwent a VA examination in November 2011.  At this time, the Veteran reported two non-incapacitating episodes of sinusitis in the preceding 12 months.  VA treatment records from this time are silent as to complaints of sinusitis but show that the Veteran underwent revision septoplasty and open rhinoplasty in December 2011 to correct his deviated septum. See November 2017 CAPRI, pp. 93, 105.

The Board finds that the evidence preponderates against a finding of entitlement to a compensable rating for chronic sinusitis for the period prior to January 10, 2012.  In order to receive a compensable rating, the evidence must demonstrate one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As reported by the Veteran in November 2011, he only experienced two non-incapacitating episodes in the preceding 12 months.  There is no other indication in his treatment records that he experienced any additional non-incapacitating episodes of sinusitis during this stage.  Accordingly, a compensable rating for chronic sinusitis for the period prior to January 10, 2012 is not warranted.

For the period starting January 10, 2012, the Board finds that there is also insufficient evidence to warrant a rating in excess of 10 percent for chronic sinusitis.  The Veteran underwent VA examinations in January 2013, June 2017, November 2017 and January 2018.  At each of the examinations, the Veteran denied having any incapacitating episodes and reported having no more than two non-incapacitating episodes in the preceding 12 months. 

The Veteran's VA treatment records demonstrate that the Veteran sought treatment for sinus complaints including nasal congestion, fatigue, headaches, sinus pressure or pain in January 2012, February 2012, March 2012, April 2012, July 2012, November 2012, February 2013, March 2013, July 2013, November 2014, January 2015, March 2015, June 2015, September 2015, December 2016, March 2017, April 2017 and October 2017.  See January 2018 CAPRI, p. 52; October 2017 CAPRI, pp. 56, 60, 61, 71; March 2017 CAPRI, pp. 93, 109, 126, 154, 155, 198, 220, 234; November 2013 CAPRI, pp. 11, 32, 78; 98, 103, 121, 130, 144; November 2013 VA Treatment Records, p. 14.  It was noted that the Veteran was previously given a prolonged course of antibiotics and steroids for his sinusitis in March 2013. See November 2013 CARPI, p. 32.  The Veteran underwent endoscopic, but not radical, sinus surgery in August 2015. March 2017 CAPRI, p. 99. 

For the period starting January 10, 2012, the Board finds that there is insufficient evidence to warrant a rating in excess of 10 percent.  In order to receive a higher evaluation, the evidence must show three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The evidence does not demonstrate any incapacitating episodes or more than six non-incapacitating episodes in a 12-month period.  The Veteran has had at most six non-incapacitating episodes in a given year and only one episode required prolonged antibiotic treatment.  This level of severity is contemplated by the assigned 10 percent rating; therefore, a rating in excess of 10 percent for chronic sinusitis is not warranted.

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Board concludes that an increased rating is not warranted.
ORDER

For the period prior to January 10, 2012, a compensable rating for chronic sinusitis is denied.

For the period starting January 10, 2012, a rating in excess of 10 percent for chronic sinusitis is denied.



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


